NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BILL OF LADING TRANSMISSION AND
PROCESSING SYSTEM PATENT LITIGATION
R&L CARRIERS, INC.,
Plaintiff-Appellan,t,
V.
DRIVERTECH LLC,
Defendant-Appellee,
and
PEOPLENET COMMUNICATIONS CORP6RATION,
QUALCOMM, INC., AND MICRODEA, INC.,
Defendants-Appellees,
and
INTERMEC TECHNOLOGIES CORP.,
Defendant-Appellee,
and
AFFILIA'I`ED COMPUTER SERVICES, INC.,
Defendan,t-Appellee,
and
INTERSTATE DISTRIBUTOR COMPANY,
Defendcmt-Appellee,
and

R&L CA_RRIERS V. DRIVERTECH 2
PITT OHIO EXPRESS INC. AND BERRY & SMITH
TRUCKING LTD.,
Defendcmts.
2010-1493, -1494, -1495, -1496, 2011-1101, -1102
Appeals from the United States District Court for the
Southern District of Ohio in case nos. 09-MD-2050, 09-
CV-O532, 09-CV-0818, 09-CV-0445, 09-CV-0179, 09-CV-
0502, and 09-CV-0472, Senior Judge Sandra S. Beckwith.
ON MOTION `
ORDER
The appellees move to consolidate the above appeals.
The appellant opposes The appellees reply. lnterstate
Distributor Co. moves to withdraw its entry of appear-
ance.
Upon consideration thereof,
lT IS ORDERED THATZ
(1) The motion to consolidate is granted and the re-
vised official caption is reflected above.
(2) The briefing schedule is adjusted and the appel-
lant's opening brief is discarded. The appellant is di-
rected to file a new consolidated brief encompassing all of
its arguments for all six appeals within 40 days of the
date of filing of this order. The appellees' brief due dates
should be calculated from the date of service of the appel-
lant's new opening consolidated brief.

3
ccc
s8
R&L oARR1ERs v. DR1vERTEoH
(3) ln light of the consolidation of the appeals, lnter-
state Distributor‘s motion to withdraw its entry of ap-
pearance is moot.
FoR THE CoURT
 l 2  lsi Jan l'Iorbaly
Date
Thomas H. Shunk, Esq.
Sc0tt lVl. Petersen, Esq.
Jacob D. Koering, Esq.
-jonathan S. Franklin, Esq.
Anthony C. White, Esq.
Douglas J. Wil]iams, Esq.
Gregory F. Ahrens, Esq.
Michael L. Dever, Esq.
J an Horbaly
Clerk
Fll..EB
U'.S. COUR'l' 0F APPEI.l.S FOR
THE FEDER»\.L~GlRB|.llT
JAN 12 2011
.lANHf`vRBAL¥
C|.EHl